Sherwood, Judge,
delivered the opinion of the court.
Paris had á claim allowed in the Probate and Common Pleas Court of Greene County, against the estate of Lindenbower. The administrator appealed to the circuit court,'where, upon atrial de nono, the result was the same as before. No exceptions were taken or saved in the Probate and Common Pleas Court, and consequently there was nothing left for the circuit court to review and revise but error patent of record ; and that court had no jurisdiction to try the cause anew. This was so ruled in McCraw vs. Hubble, Adm’r (61 Mo. 107). We have, however, examined the record, and, finding no error therein, shall reverse the judgment of the circuit court, and proceed to do that which that court should, under the circumstances have done, affirm the judgment of the Probate and Common Pleas Court.
All the judges concur.